 



EXHIBIT 10.6

Third Amendment to the Equity Office Properties Trust
1997 Non-Qualified Employee Share Purchase Plan
(As Amended and Restated Effective January 1, 1998)

     WHEREAS, Equity Office Properties Trust (the “Company”) has adopted the
Equity Office Properties Trust 1997 Non-Qualified Employee Share Purchase Plan,
as amended and restated effective January 1, 1998 (the “Plan”); and

     WHEREAS, the Company desires to amend the Plan to delete the reference to
deferral elections under the Equity Office Properties Trust Supplemental
Retirement Savings Plan, as amended from time to time (the “SERP Plan” ), with
respect to rights to purchase Shares under the Plan;

     NOW, THEREFORE, the Company hereby amends the Plan, effective September 20,
2003, in the following respects:

     The second sentence of Section 10 that allows a plan participant who is
also a participant in the SERP Plan to make deferral elections with respect to
his or her rights to purchase Shares under the Plan is deleted.

     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Company, this 20th day of September 2003.

              EQUITY OFFICE PROPERTIES TRUST               By:   /s/ Stanley M.
Stevens        

--------------------------------------------------------------------------------

    Name:
Title:   Stanley M. Stevens
Executive Vice President, Chief Legal
Counsel and Secretary

